  Case: 2:19-cr-00194-ALM Doc #: 49 Filed: 01/16/21 Page: 1 of 4 PAGEID #: 177



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


UNITED STATES OF AMERICA,             :
                                      :
           Plaintiff,                 :               Case No. 2:19-CR-00194
                                      :
                vs.                   :                CHIEF JUDGE MARBLEY
                                      :
VINCENT BROCOLI,                      :
                                      :
           Defendant.                 :


              FIRST MOTION TO EXTEND DEADLINES REQUIRED
                  BY GENERAL ORDER 20-21, AS AMENDED

     Now   comes      Defendant,     Vincent     Broccoli,      by     and   through

undersigned counsel, and hereby respectfully requests that this

Court extend the deadlines required by this Court’s General Order

20-21, as amended.

     Pursuant to General Order 20-21, as amended, undersigned

counsel is required to file a Notice of Intent with this Court,

within seven (7) days of appointment, indicating whether Counsel

plans to supplement Defendant’s pro se Motion for Compassionate

Release.   R.47,    Letter    from    Defendant,        and   R.44,     Motion   for

Compassionate    Release.    Likewise,        under    the    Order,   undersigned

counsel is required to file a Supplemental Memo within fourteen

(14) days of the Notice of Intent.



                                          1
    Case: 2:19-cr-00194-ALM Doc #: 49 Filed: 01/16/21 Page: 2 of 4 PAGEID #: 178



       On January 11, 2021, undersigned counsel was appointed to

represent Mr. Broccoli (R.__, CJA 20) and to review his Pro Se

Motion for Compassionate Release; which was filed on October 8,

2020. R.44, Motion for Compassionate Release 1.

       Pursuant to General Order 20-21, as amended, undersigned

counsel is required to file a Notice of Intent within seven (7)

days    of    counsel’s    appointment        on   January    11,   2021,   and     a

Supplemental Memo fourteen (14) after that.

       Undersigned counsel has been unable to establish contact with

Mr. Brocoli, because the Bureau of Prisons currently lists his

location as “not in BOP custody.” See www.boop.gov.

       On January 12, 2021, undersigned counsel contacted the United

States Marshal’s Office, and Julie Carr advised that Defendant was

“in transit” and was currently housed in a “transfer center.”

       Additionally, Defendant’s pro se Motion for Compassionate

Release took the form of a letter to the Court; therefore, and

because      Defendant    has   been   only    recently      transferred    to    BOP

custody, it is unlikely that he has begun the process of exhausting

his administrative remedies, as required by 18 U.S.C. §3582.




1 Initially, R.44 was docketed as a “Letter from Vincent Broccoli;” however,
when the Court received Defendant’s second letter on January 11, 2021 (R.47),
the Court construed Defendant’s initial letter as a Motion for Compassionate
Release – which triggered undersigned counsel’s appointment on that same date.
                                       2
  Case: 2:19-cr-00194-ALM Doc #: 49 Filed: 01/16/21 Page: 3 of 4 PAGEID #: 179



     Finally, undersigned counsel has no medical records for Mr.

Brocoli,   and   counsel’s     only   source    of   information     regarding

Defendant must be gleaned from his Presentence Report.

     Therefore, undersigned counsel requests additional time to

comply with the timing requirements as expressed in General Order

20-21, as amended. Counsel respectfully suggests that the timing

provisions outlined in General Order 20-21, as amended, be extended

by no less than ninety (90) days: (1) to permit Defendant to arrive

at his designed BOP facility; (2) to allow undersigned counsel

adequate time to establish contact with Mr. Brocoli; (3) to enable

undersigned counsel ample time to request and assemble Defendant’s

medical records; and (4) to permit Mr. Brocoli adequate time to

begin to exhaust his administrative remedies as required by 18

U.S.C. §3582.

                              Respectfully submitted,

                              /s/ Alan J. Pfeuffer

                              Alan J. Pfeuffer (OH-0071974)
                              The Law Office of Alan J. Pfeuffer, LLC
                              1491 Polaris Parkway, Suite #178
                              Columbus, Ohio 43240
                              (614)808-5295
                              Email: AlanPfeuffer@yahoo.com

                              Attorney for Defendant
                              Vincent Brocoli




                                       3
  Case: 2:19-cr-00194-ALM Doc #: 49 Filed: 01/16/21 Page: 4 of 4 PAGEID #: 180




                          CERTIFICATE OF SERVICE

     I hereby certify that a true and accurate copy of this Notice

was electronically served through ECF upon Assistant United States

Attorney Jessica Kim, this 16th day of January 2021.



                                    /s/ Alan J. Pfeuffer_____

                                    Alan J. Pfeuffer (OH-0071974)
                                    Attorney for Vincent Brocoli




                                       4
